opinion of the court

Per Curiam.

The respondent was admitted to practice by this court on April 17, 1940.
Respondent was charged in these proceedings with, inter alia, overreaching and failing to account for funds entrusted to him totaling $16,450, neglecting legal matters entrusted to him and failing in his fiduciary responsibility as an executor and trustee of an estate. The referee sustained the allegations of misconduct. Petitioner moves to confirm the referee’s report and respondent cross-moves to disaffirm said report.
*283After reviewing all of the evidence, we are in full agreement with the report of the referee. Respondent is guilty of the misconduct alleged. Accordingly, the petitioner’s motion to confirm said report is granted and respondent’s cross motion is denied.
In determining an appropriate measure of discipline we have taken into account the fact that respondent has accounted for the funds in question. Accordingly, respondent should be, and hereby is, suspended from the practice of law for a period of one year, commencing July 15, 1982, and until the further order of this court.
Mollen, P. J., Damiani, Lazer, Mangano and Gibbons, JJ., concur.